997 So. 2d 526 (2009)
Seyed R. MIRAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4533.
District Court of Appeal of Florida, Second District.
January 7, 2009.
James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
KHOUZAM, Judge.
Seyed R. Miran appeals an order revoking his probation. The trial court found that Miran violated conditions one and three of his supervision order by leaving the jurisdiction without permission and by failing to report. Because these violations were established solely on the basis of hearsay evidence, we reverse. See McCarrick v. State, 553 So. 2d 1373 (Fla. 2d DCA 1989); Adams v. State, 521 So. 2d 337 (Fla. 4th DCA 1988).
Reversed.
NORTHCUTT, C.J., and STRINGER, J., Concur.